Case: 3:15-cv-00036-WHR-SLO Doc #: 343 Filed: 07/29/21 Page: 1 of 2 PAGEID #: 14084




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


   GARRETT DAY, LLC, et al.,
                Plaintiffs,
                                               Case No. 3: 15-cv-36
         V.
                                               JUDGE WALTER H. RICE
   INTERNATIONAL PAPER CO.,
                Defendant.




         DECISION AND ENTRY SUSTAINING PLAINTIFFS' MOTION FOR
         RECONSIDERATION (DOC. #342); VACATING JUNE 30, 2021,
         NOTATION ORDER; REINSTATING DEFENDANT'S MOTION FOR
         LEAVE TO FILE SURREPL Y (DOC. #339) AS A PENDING MOTION;
         PLAINTIFFS MAY FILE SUPPLEMENTAL MEMORANDUM WITHIN
         14 DAYS OF THE DATE OF THIS DECISION AND ENTRY;
         DEFENDANT MAY FILE REPLY WITHIN 14 DAYS THEREAFTER




        On June 28, 2021, Defendant International Paper Co. filed a Motion for

  Leave to File Surreply in Opposition to Plaintiffs' Motion for Summary Judgment,

  Doc. #339. On June 30, 2021, the Court entered a Notation Order sustaining that

  motion, and Defendant filed its Surreply, Doc. #340.

        This matter is currently before the Court on Plaintiffs' Motion for

 Reconsideration or, in the Alternative, Motion to Strike the Surreply, Doc. #342.

 They correctly note that the Court sustained the motion before Plaintiffs had the

 opportunity to respond. They further argue that Defendant failed to establish

 good cause to justify granting leave to file a surreply. During a conference call
Case: 3:15-cv-00036-WHR-SLO Doc #: 343 Filed: 07/29/21 Page: 2 of 2 PAGEID #: 14085




  held on July 27, 2021, counsel for Defendant indicated that he did not intend to

 file a memorandum in opposition.

        In the interest of fairness, the Court SUSTAINS Plaintiffs' Motion for

  Reconsideration, Doc. #342. The Court VACATES the June 30, 2021, Notation

  Order, and REINSTATES Defendant's Motion for Leave to File Surreply, Doc. #339,

 as a pending motion.

        To the extent that Plaintiffs wish to make any additional arguments not

 already made in the Motion for Reconsideration, Doc. #342, they may file a

 supplemental memorandum within 14 days of the date of this Decision and Entry.

 If Plaintiffs intend to rely on the arguments already asserted, they shall file a

 Notice to that effect within the same time period. Defendant may file a reply brief

 within 14 days thereafter.




 Date: July 28, 2021
                                         WALTER H. RICE
                                         UNITED STATES DISTRICT JUDGE




                                            2
